Citation Nr: 0836174	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for a back condition 
claimed as the result of a period of hospitalization and 
treatment at a Department of Veterans Affairs medical 
facility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a back condition claimed as the result 
of a period of hospitalization and treatment at a VA medical 
facility.

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002 & West Supp. 2008).  The Board must proceed in 
this fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim of 
entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151.

The issue is addressed on the merits in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
back condition claimed as the result of a period of 
hospitalization and treatment at a VA medical facility in 
March 1998; the veteran did not appeal that denial and it is 
final.

2.  Evidence received since the March 1998 Board decision 
relates to unestablished facts necessary to substantiate the 
38 U.S.C.A. § 1151 claim and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
back condition claimed as the result of a period of 
hospitalization and treatment at a VA medical facility has 
been met, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a back condition claimed as the result 
of a period of hospitalization and treatment at a VA medical 
facility.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002).  In order to reopen a claim there must be added to the 
record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 2002).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The March 1998 Board decision 
that denied entitlement to compensation benefits under 
38 U.S.C.A. § 1151 is final and may not be reopened in the 
absence of new and material evidence.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen was filed in 
February 2003.  The revised regulations require that evidence 
raise a reasonable possibility of substantiating the claim in 
order to be considered "new and material," and define 
material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a) (2007).  The credibility of the evidence 
is presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

At the time of the March 1998 denial of the claim, evidence 
of record included VA treatment records dated April 1994 
through April 1997, physical therapy treatment records from 
J.E. dated October 1996 and a November 1995 report from R.K., 
M.D.  Records documenting the veteran's hospitalization at 
the VA Medical Center (VAMC) in Columbia, Missouri, during 
May and June 1994, indicate that the veteran was admitted to 
that facility for elective coronary artery bypass grafting.  
Prior to this admission, he had had three previous inguinal 
hernia repairs, sustained a heart attack in February 1994 and 
had suffered a stroke in March 1994.  During his 
hospitalization, four grafts were performed and the veteran 
was said to have tolerated the procedure well.  There was no 
indication of any back discomfort in the discharge summary.  
Nursing and medical progress notes for the period of 
hospitalization show no reports of back pain.  Chest x-rays 
taken upon admission were said to reveal mild degenerative 
changes in the thoracic spine.  Subsequent chest x-rays 
during the hospitalization referred to post-operative changes 
of the chest area and did not comment on the veteran's spine.

In September 1994, the veteran was seen at the Columbia VAMC 
oral surgery clinic.  At the time of admission, the veteran 
complained of questionable back pain which was attributed to 
arthritis.  There are no physician's comments in the 
admission summary suggesting that this condition was the 
result of the June 1994 heart surgery.  In February 1995, the 
veteran was seen at the VAMC with complaints of chest pain 
"like a strained muscle" in the shoulder and neck and pain 
in the upper back, which he stated had persisted since his 
heart surgery.  The veteran again complained of back pain in 
April 1995.  In August 1995, x-rays were taken of the 
veteran's cervical spine which showed anterior osteophytes at 
the inferior aspect of C2, C4, C5 and C6.  The radiologist's 
impression was anterior osteophytes of the cervical spine 
with no evidence of degenerative disc disease and no 
narrowing of the neural foramina.  There was no indication 
that this condition was related to the veteran's June 1994 
surgery.

In November 1995, Dr. R.E.K. advised the veteran that he 
found arthritis in his neck and to a lesser extent dorsal 
spine which was a normal consequence of the aging process.  
There was no evidence of injury or specific damage or for 
that matter much in the way of specific objective findings to 
support the veteran's complaint.  The physician further 
opined that he saw no relationship between the veteran's 
complaints of neck and back pain and his heart surgery.  VA 
outpatient records from December 1995 speculated that the 
veteran's back pain could have been due to a possible old 
fracture, dislocation or fracture.  A series of consultations 
with an orthopedist, anesthesiologist and physical therapist 
in October 1996 attributed the veteran's back pain to poor 
posture and possible spondylosis.  There was no indication in 
any record of treatment or examination, either private or VA, 
that the veteran's back pain was related to his June 1994 
surgery in any way.

Evidence received in the current attempt to reopen the claim 
includes lay statements, VAMC treatment records and private 
treatment records from Dr. P.H.Y. dated in November 2003.  
Specifically, Dr. Y. stated that the veteran currently 
suffers from a degenerative cervical condition that could 
have been aggravated by heart surgery.  Certain positioning 
and length of surgery may have made it possible for the 
condition to worsen.  A VA treatment record in August 2003 
stated that the veteran's position during his 1994 surgery 
may have triggered the symptoms of pain with prolonged neck 
extension.

As indicated above, compensation benefits under 38 U.S.C.A. 
§ 1151 were originally denied because there was no medical 
evidence in support of the veteran's claim that his neck and 
back pain were due to his June 1994 surgery.  The Board finds 
that the additional evidence is both new and material as 
defined by regulation.  See 38 C.F.R. § 3.156(a) (2007).  

This new evidence does relate to unestablished facts in this 
case (whether the veteran currently suffers from a disability 
that is the result of his 1994 surgery).  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim is reopened.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.


ORDER

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a back condition claimed as the result 
of a period of hospitalization and treatment at a VA medical 
facility is reopened.  To this extent, and to this extent 
only, the appeal is granted.


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the veteran in the development of the claim by conducting an 
appropriate medical inquiry.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a) (West 2002).

In March 2005, a VA examination report found the veteran to 
suffer from chronic pain syndrome due to degenerative 
spondylosis of the cervical spine without radiculopathy or 
myelopathy.  The examiner opined that the veteran had 
underlying cervical spondylosis with spinal stenosis which 
was asymptomatic prior to his coronary artery bypass graft 
surgery.  As the veteran started to complain of pain 
following his surgery, the pain may be precipitating from the 
neck positioning during surgery.  A later VA examination 
addendum stated that the veteran's degenerative joint disease 
of the neck was not due to the position of the neck during 
his heart surgery.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  Unfortunately, the 
March 2005 VA examination report and addendum fail to address 
the proper questions required for entitlement to compensation 
benefits under 38 U.S.C.A. § 1151.  The veteran's claims file 
should be given to a VA examiner who can provide a medical 
opinion speaking to the care that the veteran received at the 
VA Medical Center in June 1994.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
provided to a VA examiner to answer the 
following questions.  Based on a review of 
all of the records in the claims file, to 
include the June 1994 heart surgery and 
subsequent rehabilitation, 

(a) Does the veteran currently have an 
additional neck/back disability as 
compared to his medical state prior to 
the June 1994 surgery, and, if so 

(b) Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider when 
conducting that surgery (that is - did 
the neck/back disability result from 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part) 
or is the additional disability due to 
an event not reasonably foreseeable?

2.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim.  If any such action 
does not resolve the claim, issue the 
veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


